Citation Nr: 0910127	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-34 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to June 
1944.  He died in November 2004.  The appellant is the 
Veteran's surviving spouse. 
 
This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 decision by the RO. 

The case was remanded in February 2007 for further 
development.

The issue of entitlement to service connection for cause of 
death has been withdrawn, as indicated on page 2 of the March 
2008 hearing transcript, and is no longer a part of this 
appeal.  The Board will therefore not discuss that issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that she is entitled to DIC because 
the Veteran should have been awarded a total rating for at 
least ten years prior to his death, as indicated on pages 13 
and14 of the March 2008 hearing transcript.  In support of 
this argument, she has raised the issue of clear and 
unmistakable error ("CUE") in prior 1947 and 1978 rating 
decisions.  (See also July 2005 NOD and January 2007 written 
statement).  The Board finds that the CUE claim is 
inextricably intertwined with the issue currently on appeal.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  Because the CUE issue is 
inextricably intertwined with the issue of entitlement to DIC 
under 38 U.S.C.A. § 1318, the case must be remanded for 
initial adjudication of the CUE matter.  See Huston v. 
Principi, 18 Vet. App. 395 (2004).

Therefore, on remand, the Agency of Original Jurisdiction 
(AOJ) should adjudicate the newly raised issue of CUE.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellant status; a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (2008).


Accordingly, the case is REMANDED for the following action:

1  The AOJ should take the appropriate 
steps to adjudicate the matters of 
whether there was clear and unmistakable 
error in the June 3, 1948 rating decision 
that reduced the disability rating from 
100 percent to 0 percent for a nervous 
condition; and whether there was clear 
and unmistakable error in the April 5, 
1977 and May 15, 1978 rating decisions 
that denied entitlement to an increased 
disability rating in excess of 30 percent 
for a nervous disorder.  Thereafter, the 
appellant and her representative should 
be provided with written notice of the 
determination and they must be provided 
with notice of the appellant's right to 
appeal.

2.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any additional issue raised on behalf of 
the appellant, the AOJ should furnish a 
statement of the case and/or a 
supplemental statement of the case on all 
issues in appellate status, and the 
appellant and her representative should 
be provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to ensure that the appellant is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the appellant until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




